Citation Nr: 1713636	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-06 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability, to include degenerative joint disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served in on active duty in the United States Army from January 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified in April 2011 at a videoconference hearing before the undersigned of the Board.  A transcript is associated with the physical claims file.

In April 2012, the Board remanded this case for additional development.  In November 2014, the Board denied the claim on appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and the Court approved a joint motion to vacate the decision in November 2015 on the basis that VA had failed to make reasonable efforts to assist the claimant and the Board failed to ensure compliance with April 2014 Board remand directives.  See 38 U.S.C.A. § 5103A(b); Loving v. Nicholson, 19 Vet. App. 96, 102-03 (2005); Stegall v. West, 11 Vet.App. 268, 271 (1998).  Specifically, the joint motion stated the Board had inadequately ensured that a thorough attempt was made to obtain medical treatment records from all facilities in South Carolina, including the Sumter County Clinic, for the entire period from 1996 to 2004, and that the Board's statement of reasons and bases for denial were thereby insufficient.  The Board subsequently remanded this case in June 2016 to ensure such development.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain additional documents relevant to the appeal.



FINDING OF FACT

The preponderance of the evidence is against a finding that a right knee disability, to include degenerative joint disease, had its onset in service or that degenerative joint disease was manifested to a compensable degree within one year following service discharge or is otherwise due to service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by military service; and arthritis may not be presumed to have been incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim, the record reflects VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding VA's duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the AOJ/RO has obtained available service personnel records, including an in-service Physical Evaluation Board report; as well as VA and identified private treatment records.  However, it appears the Veteran's service treatment records are missing, despite the AOJ/RO's attempts to obtain them.  When service treatment records are lost or missing, through no fault of the Veteran, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

Notably, the AOJ notified the Veteran of these missing service treatment records (STRs) in a March 2009 notice, and asked the Veteran to send any records still in his possession, but received no further records from the Veteran.  The AOJ also issued a March 2009 memorandum that rendered a formal finding of the unavailability of the missing service treatment records.  However, the AOJ did obtain his service personnel records in an attempt to develop his claim.  The Board concludes that all procedures to obtain any missing service treatment records were correctly followed.  Since all efforts have been exhausted, further attempts would be futile.  38 C.F.R. § 3.159(c)(2), (3).

There is also substantial compliance with the Board's Remand directives of June 2016.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand is not required under Stegall where there was substantial compliance with remand directives).  Specifically the Board directed the RO to attempt to obtain any outstanding VA treatment records from VA Medical Centers and clinics in South Carolina, to include a request for records from the Sumter County Clinic dated from 1996 to 2004 and 2009 to the present.  

The same month as the June 2016 Board remand, all VA treatment records for the Veteran dated from 1996 to 2004 and 2009 to the present were requested from the Columbia VAMC and records dated from August 2004 to June 2016 were associated with the electronic record.  As discussed further below, the Columbia VAMC is the parent facility of the Sumter County Clinic.  

An August 2016 Report of General Information indicates that an employee of the Appeals Management Center (AMC) called the Columbia VAMC Medical Records Supervisor to follow up on any records from 1996 to 2004.  This record indicates that the Veteran first registered for care on August 13, 2004 and there are no records of treatment prior to his first appointment of August 27, 2004.  Additionally the Medical Records Supervisor informed the AMC employee that the Columbia VAMC is the parent VA facility for the Sumter County Clinic, and thus, all records from the Sumter County Clinic are funneled to the Columbia VAMC as a matter of course.

The Veteran was notified in August 2016 correspondence that the above development efforts were conducted and records dated between January 1996 and August 2004 could not be found.  The Veteran responded the same month and stated that he had no further records to submit and could only suggest to seek out service records from Fort Benning Georgia.  However, as noted previously, efforts to seek out all service records have already been conducted.

Moreover, the AOJ/RO arranged for a June 2010 VA compensation examination. The examiner diagnosed right knee degenerative joint disease (DJD/arthritis), and provided a negative nexus opinion against the possibility that his right knee DJD is etiologically linked to service.  The Board observes that the June 2010 VA examination and opinion appear thorough and adequate, with consideration of the relevant criteria and claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, when the Veteran appealed the Board's November 2014 decision, he did not allege that the June 2010 VA examination was inadequate nor did he allege a competency issue with the June 2010 examiner.  Instead, the Veteran's arguments before the Court surrounded VA's failure in the duty to assist in obtaining records, as opposed to the adequacy of the June 2010 VA examination or the competency of the June 2010 VA examiner.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Ultimately, there was substantial compliance with all remand instructions thereby making another remand in this case unnecessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Merits of the Claim

The Veteran contends he presently has a right knee disability that is related to the paratrooper training he received on active duty.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If no presumptions apply to a claim, there must be satisfactory evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The Veteran testified that he injured his knee going down a zip line for training, twisting his knee on the trip down, requiring a "jug cast" on his knee and a profile, for at least one month in the summer of 1967.  See Hearing Testimony transcript (Tr.) at 4.  He added that his paratrooper training was discontinued as a result of the injury, and he was transferred to duties in Germany.  Id.

The Board recognizes the Veteran presently has a right knee disability, specifically characterized as right knee degenerative joint disease/arthritis.  The Veteran's June 2010 VA examination report shows he has been diagnosed with degenerative joint disease of the right knee.  

There are no available service personnel records or service treatment records that confirm the Veteran had any twisting injury to his right knee as described or treatment for an injury resulting from hard landings from parachute training, let alone treatment involving a cast.  As mentioned, the Veteran's service treatment records are unavailable, but this does not lower the threshold for establishing the Veteran's claim for service connection for a right knee disability.  Further, the Veteran's service personnel records are unremarkable for any diagnosis or treatment for any right knee disability.  Moreover, the Veteran's service personnel records do not confirm that the Veteran had any injury to his right knee from paratrooper training.  

Notably, the Board does not dispute that the Veteran's lay statements are competent since suffering a knee injury is within the realm of observation and experience.  However, the Board rejects the Veteran's allegation of a serious right knee injury in service as not credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  

As an initial matter, the Veteran's reported history on the origin of his right knee disability has been inconsistent, alternatively testifying that his right knee problems developed from a single right knee injury that required a cast (see Tr. at 4) while at other times indicating his right knee disability resulted from the cumulative effects of multiple right knee twisting injuries.  For instance, he told the examiner at the June 2010 VA examination that, in addition to a right knee injury requiring a "straight line cast," that he had a gradual onset of right knee pain that dated back to "repetitive hard landings with twisting injuries during parachute training.  He state[d] that he also chronically twisted and impacted his knees during physical training, especially during low crawl exercises."  At the April 2011 Board hearing, when asked how he had injured his knee, the Veteran testified that it was a specific incident, which subsequently required him to wear a cast for approximately one month.  See Tr. At 4.  He was asked if he was complained about his knee after he got out of the cast, and he replied he was not.  Id. at 5.  Such inconsistency as to how he incurred a right knee injury during service is a factor against his credibility.  

Considering the Veteran's testimony of needing a "jug cast" after a right knee injury during training, the Board finds there is evidence to confirm that such incident did not occur during his active military service.  The Board finds as fact that had the Veteran experienced a serious right knee injury at the time of service, such would have been reported or documented in the available service records because of the potential seriousness of the claimed injury.  For instance, in the February 1969 Physical Evaluation Board (PEB) near the end of service, which would have been after he sustained the alleged injury to his knee, there was a finding of organic heart disease, but there was no mention of any right knee injury.  In fact, when reporting his "past medical history" on the PEB report, the examiner wrote that the Veteran "has had no operations or serious injuries."  The Board finds it reasonable to conclude that sustaining an injury that required one to wear a cast for one month is just the type of "serious injury" that would have been documented in this record had it occurred approximately two years prior.  

The determinative question is whether the present right knee degenerative joint disease is attributable to service.  Regarding the issue of a nexus between the current disability and service, the Board finds the fact that the Veteran did not experience symptoms for a long time after service is evidence that tends to establish that a right knee disability was not related to an alleged in-service right knee injury.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service); cf Kahana v. Shinseki, 24 Vet. App. 428, 438-39 (2011) (Lance, J., concurring) (noting that the Board may consider the absence of symptom under Maxson so long as it does not improperly infer the absence of symptoms from the absence of treatment or other corroboration).  

There are private medical treatment records from 1986 to 2004, during which the Veteran complained of right knee pain one time in October 1986 and then not again until 2004.  During this time, he was treated for multiple other complaints, but importantly, not for right knee pain.  For example, after he complained of right knee pain in October 1986, he was seen in March 1987 for right lower quadrant pain.  In March 1991, the Veteran was seen for complaints of a sore throat and sinus congestion.  In October 1991, he was seen for a kidney stone.  In April 1992, he was seen for blood pressure issues.  In May 1992, he was seen with left ear complaints.  In June 1992, he was seen for blurred vision.  In August 1992, he was seen for persistent burning in the stomach.  The examiner examined the Veteran's extremities and noted no edema or clubbing.  In December 1992, he was seen for a tooth abscess.  In January 1993, and the examiner noted the Veteran had "no complaints" at that time, and the Veteran was being seen only for blood sugar.  In February 1995, the Veteran reported that his left leg "hurts terribly."  The Veteran denied "any injuries of any kind."  He was diagnosed with degenerative disc disease with left radiculopathy.  He was seen again in March 1995 and June 1995 for similar complaints.  In June 1999, the Veteran was seen for a regular check-up, and the examiner noted that the Veteran denied "having any problems" at that time.  In March 2000, the Veteran complained of numbness in his hands and feet.  In February 2001, June 2001, September 2001, January 2002, May 2002, and August 2004, the examiner physically examined the Veteran's extremities and noted there was no edema or clubbing.  

The Board finds the fact that the Veteran did not experience right knee symptoms for a very long time after service is evidence that tends to establish that a right knee disability was not related to service.  The first time the Veteran raised a complaint of right knee pain, as reported to a private physician at the Excelsior Medical Clinic, appears to have been in October 1986, or more than 15 years after an alleged in-service training injury to his right knee requiring a cast.  At that visit, he did not indicate that he had a long history of right knee pain dating back to service.  Although he sought medical treatment for many medical problems through the Excelsior Medical Clinic in subsequent years, those records are conspicuously absent for complaints of right knee pain until December 2004, so a gap of nearly 18 years since his last documented complaint of right knee pain.  At that time in December 2004, he described his right knee pain as "intermittent."  Close to that time, in August 2004, he also began to seek VA treatment, complaining at his initial visit of intermittent right knee pain and stiffness, which he dated back to a right knee injury in service in 1967.  

Thus, after that one report in October 1986 of right knee pain, which is more than 15 years after service discharge, the Veteran did not report right knee pain again until 2004, and at that time, he reported intermittent pain.  Further supporting the lack of evidence of chronic right knee symptoms is the fact that the Veteran was seen multiple times in the 1990s involving left lower extremity pain, and did not report any right lower extremity pain, which one would expect if the Veteran was having chronic right knee pain since the late 1960's.  Overall, this is a factor against a nexus to service.  

Additionally, there is medical evidence that the Veteran's current right knee degenerative joint disease is not related to service.  Here, the June 2010 VA examiner opined that "the arthritic changes in the Veteran's knees are likely due to chronic wear and tear.  I find no evidence that this is service connected.  For this reason, I believe it is less likely as not that the Veteran's current diagnosis of degenerative joint disease of the right knee was incurred in or is a result of injuries sustained during military service."  Given the VA examiner's review of the claims file, personal interview of the Veteran, physical examination, and discussion of the rationale of the opinion, the Board finds the VA examiner's opinion is highly probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").

As noted above, when the Veteran appealed the November 2014 Board decision to the Court, he did not argue that the June 2010 VA examination was inadequate or that the June 2010 examiner was not competent.

Further, there is no competent evidence that arthritis was diagnosed within one year following service discharge, and the Veteran has not alleged that such evidence exists.  38 C.F.R. §§ 3.307, 3.309.

As to the Veteran's contentions, the Board has considered the Veteran's statements and his testimony that his current right knee degenerative joint disease is due to an in-service knee injury and/or wear and tear from activities during service.  The Board acknowledges the Veteran is competent to describe a right knee injury and pain during active duty, and a continuity of pain symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  The Board has explained above why it does not find that the Veteran's allegation of an in-service injury that required a cast is credible.  The Board finds that the Veteran's opinion, even if competent, would not outweigh the June 2010 VA medical opinion, which opinion was based on the Veteran's allegation of having a knee injury and enduring activities that impacted his knees during service.

Consequently, the Veteran's allegations of chronic right knee pain since a serious injury in service are not credible, and not probative in support of his claim.  The Board concludes that the preponderance of the evidence is against the claim for service connection for a right knee disability.  In light of the above discussion, there is no doubt to be otherwise resolved.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, supra.  As such, the claim is denied.  



ORDER

The claim for service connection for a right knee disability, to include degenerative joint disease, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


